Agenda
With regard to the agenda for today and tomorrow, the corresponding corrigendum has been distributed, drawn up with the agreement of the political groups and including the following changes, as well as those that were announced on 28 September:
- Wednesday:
From 3 p.m. to 4 p.m., we are adding the statements by the European Union's High Representative for the Common Foreign and Security Policy and the Commission on the nuclear test by North Korea. We welcome Mr Solana and Mrs Ferrero-Waldner who are here for that purpose.
With regard to the oral questions on footwear from China and Vietnam, I must point out that the Council will not take part in that debate.
(DE) Mr President, we are, in principle, happy with these alterations, and particularly happy that Mr Solana has found ways and means of getting here.
We are, however, very far from happy with the fact that the Council's willingness to agree to be present only to a very limited extent means that a great deal of today's agenda has had to be put off to another day. Although this also happened under the Austrian Presidency, we did manage to come to an arrangement. I ask that the Presidencies of the Council be reminded that a provisional agenda is not final, and that it can of course happen - as it has on this occasion - that we have to respond to events as they happen. I would also ask the governments of which the Council is composed to ensure that they are able to be present for the sittings in Brussels at least until the evening. That is absolutely vital, for if they cannot, we cannot get through all the things that are - and indeed have to be - on the agenda. I would ask that this be communicated to the Council and that it be urged to be more visibly and more frequently present in this House.
(Applause)
There is a change of title concerning the Council and Commission statement on the Informal Meeting in Lahti.
The Group of the Greens/European Free Alliance asks that the title read as follows: Council and Commission statement on the Informal Meeting in Lahti, EU/Russia relations following the murder of Mrs Anna Politkovskaya, with a motion for a resolution on her murder and freedom of opinion in Russia.
You will be aware that, according to our Rules of Procedure, this amendment must be approved by plenary if the President sees fit to put it to the vote.
Given the circumstances, I believe it appropriate to do so and I am therefore going to ask plenary to give its opinion on the proposal of the Group of the Greens/European Free Alliance.
Does anybody wish to speak?
(DE) Mr President, we have no objection to a change of title, nor, indeed, to a resolution, but we do think it premature to adopt a resolution within the space of a day before matters have been clarified, so I would ask that consideration be given to such a resolution being adopted at the next plenary session, when there will be a sound basis for it. We will of course be stating our own position on it, and by then we will have more detailed information. For that reason, then, I would keep the two separate.
You propose separating the decision on the change of title from the decision on whether to debate a resolution. In that case, let us vote solely on the change of title for the time being.
(Parliament approved the change of title)
(DE) Mr President, Mr Swoboda, we do indeed have only one day available to us, and the reason is that we have been asking for this ever since Anna Politkovskaya was murdered, but certain groups have been standing in the way, and hence it is only today that this vote has made it possible, for, right through the preparations, certain groups - your own included - have said 'no' to this addition. Yes, it is difficult, and we are quite happy that it should be done next week, but I ask you to admit that it is your fault, for it is you who have stood in the way of this issue being debated the whole time. That is something that has to be said.
(Applause)
(DE) Mr President, our group's Mr Kelam has tried to raise this issue; it may be that he made the attempt at the wrong point in the proceedings, but, now we are discussing the agenda for today's sittings, it might be not merely appropriate but also a matter of courtesy to allow Mr Tunne Kelam to take the floor and speak, on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats, to this agenda and the alteration of this item on it, rather than going straight ahead and allowing votes on a single motion on this subject after so many other views have been expressed on it.
(Applause)
Mr Rack, the President and the Bureau are trying to apply the Rules of Procedure strictly. The Bureau had only received one proposed amendment to the agenda in writing in this regard before the beginning of the sitting. Mr Kelam will certainly be able to speak at the appropriate time, but this is not it.
(DE) Mr President, it sometimes happens that unfortunate events make things take a turn that we would not have wished.
One example is this sad case of the murder of a journalist, which we will be debating. This sad murder is not something about which we should be at odds with each other. We will have the debate, but I would echo what Mr Cohn-Bendit said and recommend that we agree to wait until the next part-session before adopting a resolution; that will be a fitting response to this sad event.
If nobody objects, we shall discuss whether or not there will be a resolution during the next sitting.
Mr Kelam, do you wish to add anything?
Mr President, I apologise for attempting to speak at the wrong time, but I had a mandate from the PPE-DE Group to propose that we should extend the first item on today's agenda to include a discussion on the murder of the Russian journalist, Anna Politkovskaya. I am satisfied that has been done. Furthermore, the PPE-DE Group proposes that the House should adopt a resolution on freedom of the press in Russia, which is a burning topic.
I think it was rightly said that this horrible murder should not divide this House. We need to be united in order to send a very clear message in support of a woman who many say was the last independent investigative journalist in Russia. I hope that this House will support the proposal.
The death of Anna Politkovskaya was not planned and so we could not plan our reaction to it. We need to react immediately.
(Loud applause)
Thank you very much, Mr Kelam. I believe that it is clear. We have followed our Rules of Procedure to the letter. I do not believe that the Presidency has shown any lack of consideration by giving you the floor at the appropriate time, Mr Kelam.
Mr President, you did not take a vote on whether we should have a resolution at this part-session. I request that we take a vote. A proposal was submitted to the effect that we react immediately with a resolution, and you did not take a vote on that proposal.
(Applause)
Come on, ladies and gentlemen, let us not play cat and mouse. There was a proposal from Mr Poettering, and I asked whether there was a consensus on it. Nobody rose at that point to speak against.
You must pay attention to the debates, Mr Saryusz-Wolski! There has been a proposal, and I asked whether there was a consensus on it. Since nobody has expressed any objection, I have continued with the agenda.
The subject is closed.
(The order of business was adopted)